







Bravo Brio Restaurant Group, Inc. Foodservice Distribution Agreement
Schedule
DMA:
Distribution Market Advantage, Inc., 1515 Woodfield Rd., Suite 600, Schaumburg,
IL 60173. Email: dan.cox@dmadelivers.com. 
 
 
Distributors:
Ben E. Keith Company, 7600 Will Rogers Blvd, Ft. Worth, TX 76140. Email:
cslewis@benekeith.com.
Gordon Food Service, Inc., 1300 Gezon Parkway SW, Wyoming, MI 49509.
Email: brian.larsen@gfs.com.
Nicholas & Co., Inc., 5520 W. Harrold Gatty Drive, Salt Lake City, UT 84116.
Email: jake.box@nicholasandco.com. 
Shamrock Foods Company, 3900 E. Camelback Road, Suite 200, Phoenix, AZ 85018.
Email: Jeff_peitzmeier@shamrockfoods.com. 
 
 
Customer:
Bravo Brio Restaurant Group, Inc., 777 Goodale Blvd, Suite 100, Columbus, OH
43212, Email: JOdachowski@BBRG.com. 
 
 
Restaurant Concepts:
Bravo, Brio, Bon Vie and others that BBRG may develop
 
 
Units:
See attached exhibit entitled Units under the Bravo Brio Restaurant Group, Inc.
Foodservice Distribution Agreement
 
 
 
 
Products:
Item
 
Selling Markup
 
All Distributors other that Gordon Food Service
All Products except Products sold under Agency Billing Programs, as defined in
the section titled “Pricing”.
 
[***]%
 
 
 
 
 
Gordon Food Service
All Products except Products sold under
Agency Billing Programs, as defined in the section titled “Pricing”.
 
[***]%
 
 
 
Products sold under Agency Billing Programs, as defined in the section titled
“Pricing”, shall be sold at the price Customer has negotiated with the Suppliers
under such programs.
 
 
 
 
 
New Unit Opening Incentive:
[***]% of Product purchases by a new Unit prior to or during the first [***]
days of operation.
 
 
 
 
 
Quick Pay Incentive
The Selling Markup percentage shown under Products on the Schedule contain a
Quick Payment Incentive. The quick payment incentive for all Distributors except
Gordon Food Service will be [***]% for payment via Electronic Funds Transfer
(EFT) in [***] days.
The quick payment incentive for Gordon Food Service will be [***]% for payment
via Electronic Funds Transfer (EFT) in [***] days.
Should you wish to revert back to the Payment Terms shown on the Schedule at
some point during the Term of this Agreement the Selling Markup % shown under
Products will be increased [***]% for Gordon Food Service and [***]% for all
other Distributors.
 
 
 
 
 
Annual Conference / Marketing Support:
$[***] per Unit for Units serviced as of June 30 and payable by July 31 of each
year
 
 
 
Diesel Fuel Adjustment
Per Case:
Diesel Fuel Cost per Gallon:
$[***]
$[***]
Surcharge per Case
[***]
$[***]
 
 
 
 
 
Term:
February 1, 2017 - January 31, 2020 at 5 p.m. Chicago time
 
 
Payment Terms:
[***] days - See Quick Payment Incentive
 
 
 
 
 
Customer Representations:
 
 
 
Minimum Percentage of Orders Placed With e-Advantage®:
100 %
 
 
Maximum Deliveries Per Unit Per Week:
(Some high volume Unit that BBRG identifies to receive an additional delivery by
Mutual consent)
[***] per week
 
 
Minimum Average Delivery in Dollars:
$[***]
 
 



1
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





Maximum Number of Proprietary Product Items:
[***] items
 
 
Maximum Number of Supplier Contracted Product Items:
[***] items
 
 
Maximum Number of Proprietary Products with no Movement Requirements:
[***] items
 
 
Minimum Proprietary Product Inventory Turns Per Year:
[***] annual turns
 
 
Maximum Number of Slow Proprietary Product Items:
[***] items
 
 
Maximum Cubic Feet Per Case:
[***] cubic feet
 
 
Maximum Average Cubic Feet Per Case:
[***] cubic feet
 
 
Minimum Average Cost Per Case:
$[***]
 
 
Maximum Weight Per Case:
[***] pounds
 
 
Number of Distribution Centers at Commencement Date:
[***] distribution centers
 
 
Number of Units at Commencement Date:
[***] Units
 
 
Current Average Distribution Center Spoke Miles At Commencement Date
(Average distance of all Units serviced from a Distribution Center):
[***] miles
Maximum Geographic Coverage Area:
Continental United States





2
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------







Table of Contents
1.
Primary Distributors.

2.
Term of Agreement.

3.
Units.

4.
Account Management.

5.
Usage Reports and Data.

6.
Ordering Procedures.

7.
Procedures Manuals.

8.
Deliveries.

9.
Pricing.

10.
Supplier Contracted Cost.

11.
Incentives.

12.
Annual Conference / Marketing Support.

13.
Adjustments.

14.
Proprietary Products.

15.
Invoicing and Payment Terms.

16.
Customer Representations and Other Critical Criteria.

17.
Price Audit.

18.
Price Verification.

19.
Credit and Collection.

20.
Termination.

21.
Warranties.

22.
Indemnification and Claim Limitations.

23.
Confidentiality.

24.
Distributor Liability.

25.
Insurance

26.
Recalls, Holds, Inspections, and Product Withdrawals.

27.
Annual Third Party Distributor Distribution Center Inspection.

28.
Force Majeure.

29.
Contract Interpretation.

30.
General.



DMA and Distributors (“we” or “us”) agree to furnish foodservice distribution of
the Products and related services to Customer (“you”) for the Restaurant
Concepts located at the Units during the Term of this Agreement as follows.
“Units” shall mean all locations under this Agreement: (I) owned and operated by
Customer or (2) operated by a franchisee of Customer or its affiliates (each a
“Franchisee”). Capitalized terms are defined either in the Schedule or in the
section where first used.
1.
Primary Distributors.



1.1.
We accept your appointment as your primary distributor for the Restaurant
Concepts operated at the Units. We will sell and you (and each Franchisee) will
purchase at least 80% (by selling Price) of your and the Franchisees'
requirements, in the aggregate, for the Products at the Units from us during
each calendar quarter of the Term.

1.2.
You acknowledge that DMA is solely the marketing and coordination organization
for the Distributors, and that the Distributors, and not DMA, will sell and
deliver the Products to you. Accordingly, you acknowledge that all of our rights
and obligations under this Agreement are rights and obligations of the
Distributors, and not DMA, unless specified otherwise.



2.
Term of Agreement. Our obligation to furnish foodservice distribution of the
Products and related services will be in effect for the Term specified in the
Schedule. The Term will automatically renew for successive one-year periods
thereafter, unless you or DMA give notice of non-renewal to the other at least
90 days prior to the end of the Term specified in the Schedule or any successive
one-year period.



3.
Units.



3.1.
You have the right to add Units within our then current distribution service
areas by notice to us. DMA will furnish you with a description or map of each
Distributor's service area at the commencement of the Term of this Agreement,
and thereafter upon your request.



3
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





3.2.
You have the right to request us to add Units outside of our then current
distribution service areas. Upon your request, DMA will use commercially
reasonable efforts to solicit a distributor to service the outside Units from
among the Distributors, other DMA distributors not a party to this Agreement, or
other distributors in the area.

3.3.
Each Franchisee will be required to sign an Acceptance of Foodservice
Distribution Agreement by Franchisee (“Acceptance”) in the form attached as an
exhibit prior to making purchases under this Agreement. Credit terms offered to
each Franchisee will be independently determined by the Distributor serving it.

3.4.
If you have Franchisees, you have the right to direct us to cease distributing
Products under this Agreement to any Franchisees (as you specify) or otherwise
direct us with regard to distribution services under this Agreement to those
Franchisees. You indemnify us for any loss, damage, or expense (including
reasonable attorneys' fees) arising from or related to: (1) ceasing distribution
to any Franchisee under this Agreement at your direction; or (2) any other
action or inaction taken by us under this Agreement at your direction or
otherwise related to the Franchisee. The foregoing indemnification obligations
shall survive the termination of the Term or expiration of this Agreement.

3.5.
You represent and warrant that (1) each Franchisee has, by contract, appointed
you as its purchasing agent, (2) you have the authority, as purchasing agent, to
negotiate all terms, including payment provisions, of purchasing arrangements on
behalf of each such Franchisee and to enter into agreements binding upon such
Franchisees, and (3) you agree, as agent for and on behalf of each such
Franchisee, to the terms of this Agreement. Each such Franchisee shall have your
rights and your obligations under this Agreement with respect to the Products
ordered by such Franchisee.



4.
Account Management.



4.1.
DMA will serve as the central contact for the administration of this Agreement.

4.2.
DMA will appoint an Account Executive as your single contact to manage this
program. Sales professionals at each of our distribution centers will be
responsible to the DMA Account Executive for the purposes of this program. DMA
will also appoint a Supply Chain Specialist to expedite communications within
the program.

4.3.
Each Distributor will assign an Account Executive and Customer Service
Representatives to each Unit, and it will be their responsibility to maintain
contact with the Unit with regard to service levels.

4.4.
DMA will coordinate the implementation and maintenance of this program between
the Distributors and you, including development of a transition plan, assignment
and reassignment of Distributors and distribution centers to Units, program
planning and meetings, development of order guides, development of procedures
manuals for the Units, implementation of Supplier contracts for contracted
Products, and review of service levels, inventory management, and problem
resolution between our distribution centers and you.

4.5.
DMA will serve as the “clearing house” for program communications such as
Product requirements, Unit changes, new Product rollouts, inventory issues,
Product code changes, and any other issues requiring system wide communications.

4.6.
DMA will schedule periodic business review meetings to review performance
against your goals and requirements, and the status of the Customer
Representations described in the Schedule.



5.
Usage Reports and Data.



5.1.
You will be furnished at no additional charge with our standard usage reports
generated by e-Advantage®, our web based order entry and reporting system. DMA
will make customized reports available to the extent practicable, but such
reports will be at specified additional cost to you.

5.2.
Upon your request, DMA will provide Information to a third party you specify for
the purpose of information analysis, order placement or processing, or supplier
rebate application. “Information” means usage reports, data, and other
information regarding this program provided by DMA to you or the third party.
The Information will be made available in our standard formats. All Information
we send to the third party is for your sole use. Selling, utilizing, or
disclosing the Information to anyone other than you and the third party is
prohibited. Prior to providing any Information to the third party, the third
party will sign a confidentiality agreement, in a form reasonably requested by
DMA.

5.3.
All Information DMA and the Distributors provide to you is owned by and is the
property of DMA and the Distributors.

5.4.
DMA will use commercially reasonable efforts to collect and process Information
in an accurate manner and will correct any errors, omissions, or defects in the
Information within 30 days after notice of the error, omission, or defect from
you. The correction methods and procedures will be determined by DMA, in its
sole discretion. However, neither DMA nor the Distributors are liable for any
loss, damage, or expense arising from or related to: (1) loss or corruption of
data; (2) errors in data mapping or data input; (3) errors, omissions, or
defects in the Information not described in a notice from you; or (4) any action
or failure to take action by you in reliance on the Information.



6.
Ordering Procedures.



6.1.
In order to permit us to capture efficiencies in the supply chain for you, you
and each Franchisee agree that the Units will place orders through e-Advantage®.
A standardized order entry format approved by you will be implemented across all
our distribution centers. Each Distributor will have the right to charge an
additional fee equal to $[***] for any orders not made through e-Advantage® or
other electronic means agreed upon between you and the Distributor.

6.2.
Order guides will be categorized utilizing your chart of accounts.





4
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





7.
Procedures Manuals.



7.1.
Each Distributor will supply you and each Unit the Distributor serves with a
detailed procedures manual. The procedures manual will cover key contacts at the
distribution center that service the Unit, the e-Advantage® system, and the
Distributor's procedures for ordering, delivery schedules, delivery procedures,
key drops, receiving, credit memos, pick-ups, Product returns, recalls, etc.

7.2.
The procedures manuals will establish the course of performance, course of
dealing, and usage of trade between you and each Distributor. Each procedures
manual will be updated any time a change in procedures is made.



8.
Deliveries.



8.1.
We will make deliveries to the Units at the frequency specified in the Schedule,
unless we specify otherwise (with your approval) at time of order.

8.2.
The delivery schedules prepared by each Distributor will take your and each
Franchisee's needs and preferences into account. The delivery schedules may be
modified from time to time by us, either temporarily or permanently, with
reasonable notice to the affected Units and approved by the BBRG Corporate
Office.

8.3.
We recognize that your preference is to receive unattended key drop deliveries.
Deliveries that are not made as a key drop will not be scheduled during lunch
blackout periods defined as 10:00 a.m. to 2:00 p.m.

8.4.
You and the Franchisees will attain the Minimum Average Delivery in Dollars
specified in the Schedule, calculated as the average of all Units and measured
by calendar quarter.

8.5.
We agree to provide additional deliveries to any Unit in excess of the Maximum
Deliveries Per Unit Per Week set forth in the Schedule if such Unit achieves the
Minimum Average Delivery in Dollars specified in the Schedule for all deliveries
during such week.

8.6.
We will use commercially reasonable efforts to attain [***]% (by case) order
fill rate within one business day of order if you are delivered on a next day
basis and two business days if you are delivered on a skip day basis with either
the Product you ordered or a substitute approved by your authorized
representative, subject to the section titled “Force Majeure”. Order fill rate
will be calculated as the average of all Units and measured by calendar quarter.

8.7.
Each Unit must provide us with notice of any delivery of non-conforming
Products, or shortage, loss, or damage of Products, upon receipt of the Products
and before our driver leaves the Unit (except for key drop deliveries).

8.8.
If a Distributor makes a key drop delivery to a Unit, the Unit will be
conclusively deemed to have received and accepted the type and quantity of
Products shown on the Distributor's invoice or delivery list left with the
Products (even though the invoice or list was not signed by the Unit), unless
the Unit gives the Distributor notice of non-conforming Products, or shortage,
loss, or damage, by the time specified in the Distributor's procedures manual. A
key drop delivery means a delivery made by a Distributor to a Unit when none of
the Unit's employees in charge of receiving is present. You and the Franchisees
agree to cooperate with us in maximizing key drop deliveries if requested by a
Distributor.

8.9.
If no notice of non-conforming Products, or shortage, loss, or damage (excluding
hidden damage that cannot be readily seen) of Products is given by the times
specified in this Agreement, you and each Franchisee waive any right to assert
such matters.

a.
Hidden damage claims need to be submitted within [***] hours of the delivery,
except for produce items, which must be made the day of delivery.

8.10.
If there is a shortage of Products at any distribution center, we will notify
you, and we reserve the right to allocate Products distributed by us among all
of our customers in our sole discretion. If the shortage is a Proprietary
Product, we will allocate Proprietary Products in the affected distribution
center among all Units serviced by the distribution center in a commercially
reasonable manner, taking into account the proportion of total sales to each
Unit, unless directed by you to allocate in a different manner, which shall
consider Distributor's needs for effective recovery.

8.11.
For purchases that are returned for credit on account of your or a Unit's
excessive ordering or other ordering errors, a restocking fee equal to the
greater of [***]% of the total dollar value of the returned Product or $[***]
will be assessed.



9.
Pricing.



9.1.
Pricing Mechanisms. The following pricing mechanisms (“Pricing Mechanisms”)
shall apply to determine the Price of the Products.

9.1.1.
Pricing Based upon a Mark-Up Percentage. The Price of the Products is our Cost,
as defined below, plus the Mark-Up specified in the Schedule. If a Product sold
is not listed on the Schedule, the Mark-Up for it will be provided to you by the
selling Distributor at time of order.

9.1.1.1.
For example, the Price for a Product with a [***]% Mark-Up would be calculated
as Cost multiplied by [***]. A Product with a $[***] Cost would have a Price of
$[***] ($[***] x [***] = $[***]).

9.1.1.2.
Pricing is based on full cases. Due to the added costs associated with the
handling of split cases, a split case surcharge will be added to the unit of
sale as follow: Unit Cost plus the Mark-up Percentage in the Schedule plus a
handling fee of $[***]. For example, if a full case is 40 lbs. (4/10 lbs.). and
the full case cost is $[***] and we are selling you 1 10lb., the Sell Price
would be $[***] ($[***]/4 = $[***] @ [***]% = $[***] + $[***]).

9.2.
Agency billing programs, including Coca-Cola, Pepsi Cola, Ecolab, and Starbucks,
(“Agency Billing Programs”) provide for the Distributor to receive agency
payments directly from the manufacturer or supplier as compensation for
distribution services. These Products will be sold at the price that you have
negotiated with the manufacturer or supplier without any additional charge.



5
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





We will pass the quick payment discount for Products sold under an Agency
billing program to you provided that you pay us within the terms specified in
the Agency billing program. Currently this pertains to Coca-Cola and Pepsi Cola
and payment needs to be made in [***] days.
9.3.
To simplify pricing, receiving, and inventory valuation, we round all Prices
with calculated penny fractions to the next highest penny per unit of sale.

9.4.
The minimum dollar Mark-up per case or per split case is $[***].

9.5.
In areas where dairy pricing is controlled by the state dairy advisory board,
including California, Colorado, Nevada, and Pennsylvania, dairy Products will be
sold at the posted pricing.

9.6.
Certain Distributors may offer the same or similar Products at a retail or
wholesale store (“Store Purchases”). Because Products are offered in less than
full case quantities, Store Purchases may not have the same Price as provided in
the section titled “Pricing”.

9.7.
“Cost” is defined as the cost from the invoice of our manufacturer or supplier
(“Supplier”), plus Applicable Freight, less any Supplier's promotional
allowances reflected on the Supplier's invoice and designated for the end user.
“Applicable Freight” means a freight charge for delivering Products to the
Distributor. Applicable Freight charges may include common or contract carrier
charges by the Supplier or a third party and charges such as fuel surcharges,
cross-dock charges, unloading and restacking charges, container charges, air
freight charges, assessorial costs, redistribution charges, and other similar
charges not included in the Supplier's invoice cost that are required to bring
Products into the Distributor's distribution center.

9.8.
Cost is not reduced by cash discounts for prompt payment. Cost is also not
reduced for payments which are earned, such as performance-based incentives, or
fees we receive for marketing, freight management, warehousing, distribution, or
quality assurance services we provide to our Suppliers.

9.9.
Cost for freight we arrange will not exceed the cost stated in the Supplier's
delivered price list or the Supplier's published freight schedule (or, if
neither is available, the current market rates established by recognized common
carriers). Freight for transfers between a Distributor's distribution centers
(or from one Distributor to another) necessary to provide Products to your Units
will be included in Cost.

9.10.
You will receive the benefit of the freight rate applied to the entire shipment
even if your Proprietary Product only represents a fraction of that shipment.

9.11.
The Cost for Products sold to Units located in a state or locality that levies a
tax on gross receipts or sales revenue, or that levies a product content tax,
shall include an additional amount sufficient to cover that portion of a
Distributor's overhead cost resulting from the tax. The additional amount shall
be evaluated as needed to ensure the fee per case reasonably covers the
Distributor's actual cost.

9.12.
Costs for Products are recalculated with the following frequencies:

9.12.1.
Time of sale pricing will be used for price sensitive Products with volatile
fluctuations in pricing (including produce and fresh seafood).

9.12.2.
Weekly pricing will be used for commodity Products which reflect declines and
advances in Cost on a regular basis (including most protein Products).

9.12.3.
Monthly pricing will be used for Products with a fairly stable pricing for
extended periods (including most canned Products).

9.13.
Adjustments to Product Prices will follow general market declines and advances.
Variances can occur to the invoiced Price due to starting and ending dates of
contract pricing, as described in the section titled “Supplier Contracted Cost”.
If there is a major (more than 10%) increase in the Cost of any Product during a
pricing period, we have the right to make an immediate adjustment in the Cost of
the Product, effective upon notice to you.

9.14.
Prices do not include taxes or other governmental charges imposed on the
Products. We will invoice for any taxes or charges together with penalties and
expenses, if any. If applicable, you or the applicable Franchisee will provide
us with a tax exemption certificate acceptable to the taxing authority.

9.15.
If you seek to introduce any outside parties into your relationship with us,
such as purchasing consultants, technology providers, back office systems
providers, third-party logistics providers, or any other third party, and as a
result, we experience a negative economic impact on our earnings from this
program, such as increased costs or loss of revenue, then we have the right,
upon 30 days prior notice to you, to adjust the Pricing Mechanisms in a
reasonable manner to eliminate the negative economic impact, beginning at the
end of the 30 day period. The notice shall include a description of the negative
economic impact and the adjustment to the Pricing Mechanisms, all in reasonable
detail.



10.
Supplier Contracted Cost.



10.1.
You have the right to negotiate your Cost of a Product directly with the
Product's Supplier for up to the Maximum Number of Supplier Contracted Product
Items specified in the Schedule. Each separate SKU counts as a separate item.
Supplier agreements include agreements establishing the guaranteed Cost the
Supplier will charge us for Products to be resold to you, and agreements
granting Allowances to you. Allowances are off-invoice allowances, bill-backs,
and other special arrangements granted by a Supplier to you.

10.2.
The contract Cost you negotiate will be used to calculate the Price of the
Product (so long as we have been notified appropriately), regardless of our
Cost.

10.3.
We will provide for a Supplier Allowance for a Product by deducting the
Allowance value from the Product's Cost before the Price of the Product is
calculated.



6
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





10.4.
If a Supplier's Cost or a Supplier Allowance is premised upon specified payment
or credit terms or specified purchase volumes of Products, the payment and
credit terms must be consistent with industry standards for the Supplier and the
specified purchase volumes and brackets must be consistent with your historical
or reasonably forecasted purchases of such Products. We are not required to
purchase more than [***] weeks average supply of any Product.

10.5.
You must provide us with copies of the agreements you have with Suppliers for
the purchase of Products, and also complete the DMA Contract Form for contracted
Cost (forms furnished on your request). The agreements and forms must be
transmitted to us by email or electronically. If we do not receive the copies
and completed forms, we will default to calculating the Price of the contracted
Products using our actual Cost as described in the section titled “Pricing”. You
must submit revisions in the contract Cost to us by the 15th of the month to be
valid for the next month. If we fail to receive the revisions by that date, no
change in the contract Cost will be made for the next month. This may mean that
deviated Supplier agreements may revert to Supplier list cost and purchasing
agreements may change to the Cost invoiced by the Supplier.

10.6.
We are not responsible for inaccuracies, errors, or omissions made by your
contracting Supplier in the billing of the pricing and Allowances, and your sole
remedy for any inaccuracies, errors, or omissions shall be against the Supplier.

10.7.
If your contracting Supplier provides both the Product which you specified, and
also an equivalent Product which is branded to a Distributor, that Distributor
has the right to provide its equivalent branded Product to you so long as: (1)
you have approved the equivalent branded Product for purchase; (2) the Supplier
agrees that the contracted pricing can be applied to the equivalent branded
Product; and (3) the equivalent branded Product is stocked by a Distributor
servicing any Unit.



11.
Incentives.



11.1.
We will pay you a new Unit opening incentive each time you open a Unit to the
public in a new location equal to the percentage specified in the Schedule of
purchases made by the Unit prior to or during the first [***] days of operation.
The incentive will be paid within [***] days after the end of each calendar
quarter. 11.1.1. For example, if you open a Unit to the public on May 1 and took
a pre-opening order for training on April 21, the incentive would apply to all
purchases from the pre-opening purchases made on April 21 through [***].

11.2.
We will pay you the Quick Payment Incentives listed in the Schedule.

11.3.
A purchase is considered made on the date of our invoice for it. Only purchases
that you paid within terms will be counted towards any Incentive. During any
period that your payments are not within the payment terms specified in the
Schedule, our obligation to pay any Incentives then due and owing is permanently
cancelled for that period.

11.4.
We have the right to set off the amount of any Incentives against any amounts
you owe us under this Agreement, including the purchase Price of Products,
interest on overdue payments, and expenses of collection.



12.
Annual Conference / Marketing Support.



12.1.
We will support your annual meeting by paying you the amount per Unit listed in
the Schedule for Units serviced as of June 30 of each year. The payment will be
made by July 31 of each year. This payment compensates you in full for
conference fees, food and supplies, and booth space for DMA and Distributors to
attend your annual meeting. Any requests by Franchisees for funding of
Franchisee sponsored conferences must be approved by you, and the amount of any
such approved Franchisee sponsored conference funding shall be subtracted from
Distributor's overall funding obligation for support of your annual meeting.



13.
Adjustments.



13.1.
Diesel Fuel Adjustment Per Case. You acknowledge that the cost of diesel fuel is
a critical cost component that is beyond our control. We will assess a surcharge
per case, as a separate line item on each invoice, if the diesel cost is outside
designated limits, all as specified in the Schedule.

13.1.1.
The diesel cost will be based on the U.S. Average for Retail On-Highway Ultra
Low Sulfur Diesel Price per Gallon for the continental United States as
published by the United States Energy Information Agency (website
http://tonto.eia.doe.gov/oog/info/wohdp/diesel.asp.), or another similar index
reasonably chosen by us. The average of the diesel cost for the first [***]
weeks of a calendar quarter will apply to the next quarter.

13.1.2.
For example, a diesel cost of $[***] per gallon will require a surcharge of
$[***] per case.

13.1.3.
No diesel fuel surcharge will be applied for the first 60 days of the program.

13.2.
Extraordinary Circumstances. The Pricing Mechanism will be adjusted for
extraordinary costs and expenses associated with (1) delivery requirements
different from those in place on the Date of this Agreement; (2) non-traditional
delivery locations; (3) non-traditional delivery requirements of you or any
Franchisee; or (4) changes in operating expenses associated with new
governmental regulations, taxes, permits, laws, or other requirements. Such
costs and expenses include compliance with governmental, municipal, and
quasi-governmental requirements, as well as new taxes, including taxes based on
emissions or mileage; bonding of employees; wait time to complete deliveries;
severe economic conditions not reasonably foreseeable on the Date of this
Agreement; deliveries to hard to access locations; use of any special equipment;
and adherence to security requirements.





7
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





14.
Proprietary Products.



14.1.
We will maintain an inventory of Proprietary Product items up to the number of
items specified in the Schedule. Each separate SKU counts as a separate item.

14.2.
Proprietary Products are Products that would not otherwise be brought into the
inventory of a distribution center except for your requirements. Proprietary
Products include Products with your label or logo, special order Products, test
Products, menu special Products, seasonal Products, (if you designate that the
Product must be procured from a specific Supplier). Proprietary Products are
determined by distribution center, and what is a Proprietary Product in one
distribution center may or may not be a Proprietary Product in another
distribution center. Proprietary Products include Products that have been
purchased, transferred, or consigned for your account that we have in inventory,
in transit, or for which non-cancelable orders have been placed.

14.3.
You must notify DMA for us to stock Proprietary Products using the Product
Information Form (PIF).

14.4.
Notification to discontinue a Proprietary Product must be communicated to us via
e-mail.

14.5.
We recognize that the distributor or distribution center which served you prior
to the Term of this Agreement may have Proprietary Products in their inventory.
We will purchase those Proprietary Products under the following conditions: (1)
you approve the list of the Products (furnished by the previous distributor) and
the Cost of the Products; (2) the Products are inspected by you and us; (3) the
Products are in their original shipping containers; (4) the Products have a
reasonable remaining shelf life; (5) the Products are picked up by us; (6) we
charge you for the transportation expense to move the Product from your previous
distributor to our distribution centers; (7) terms for our payment of the
invoices for the Products are 21 days from date of receipt; and (8) we are not
required to purchase discontinued or unsaleable inventory.

14.6.
If you specify a particular Supplier for your Proprietary Products which is not
currently doing business with a Distributor, then the Supplier will be required
to complete the Distributor's standard Supplier documentation before purchases
can be made for resale to you. Supplier documentation includes agreements
regarding indemnification, insurance coverage, requirements for disclosure of
applicable hazardous materials (including for transportation), and applicable
pure food guarantees. If the Supplier does not provide the documentation
required by a Distributor, then you indemnify the Distributor and its employees,
officers and directors from all loss, damage, and expense (including reasonable
attorneys' fees) for personal injury or property damage arising from or related
to the delivery, sale, use or consumption of the Proprietary Products, or
government imposed fines arising from inadequate notification of requirements
with respect to hazardous materials, except to the extent caused by the
Distributor's negligence, or the negligence of its employees or agents. If you
elect to not indemnify the Distributor, then we will not stock the Product. We
will notify the BBRG VP of Purchasing when this occurs.

14.7.
We will stock each Proprietary Product in sufficient quantities to meet our
service requirements not to exceed a 3 weeks' average supply of on-hand
inventory. The on-hand inventory for some Proprietary Products may be lower to
ensure freshness and shelf life of the Product.

14.8.
The Units will purchase at least 5 cases of each Proprietary Product per week
from each of our distribution centers, and we will notify you if the Units fail
to do so. If movement for the Proprietary Product does not increase to the
minimum within 30 days of notice, the following options can be used for
mitigation by you: (1) select an alternative Product commonly stocked by the
distribution center; (2) procure the Proprietary Product as a direct shipment
from the Supplier (freight and transfer fees may apply); or (3) discontinue the
Proprietary Product. If you do not choose one of these alternatives within 35
days after our notice, then the Distributor shall discontinue the Product and
implement option (1).

14.9.
No Product substitutions for Proprietary Products will be made without the
approval of your authorized representative. Any approved substitute Products
will be sold at the Price calculated for the substitute Product as described in
the section titled “Pricing”, just like any other Product.

14.10.
If a Proprietary Product is discontinued by you, you must order or pay for any
remaining inventory of the Proprietary Product from all distribution centers
within 45 days after you notify us of discontinuance. If there are no sales of a
Proprietary Product for 30 consecutive days from a distribution center, you must
order or pay for any remaining inventory of the Proprietary Product from the
distribution center within 45 days after notice from us. The Products shall be
purchased at the Price calculated as described in the section titled “Pricing”.
If Products are returned to the Suppliers, you will pay any re-stocking charges
and freight incurred. If Products are sold to or picked up by a third party, you
guarantee payment for such Products. If disposition of the Proprietary Products
is not made within these time periods, we may dispose of them as necessary and
invoice you for the Price of the Products calculated as described in the section
titled “Pricing”, plus any fees associated with delabeling or disposal, if
necessary. The Inventory Management Report currently utilized during the weekly
calls will be the tracking mechanism for both discontinued and Proprietary
inventory.



15.
Invoicing and Payment Terms.



15.1.
Each Unit will be provided with an invoice at the time of delivery. The invoice
will serve as the receiving document to aid the Unit's personnel to check in the
shipment. Our driver will be empowered to adjust the invoice for shipping errors
discovered at the time of delivery or for Product rejected at the time of
delivery and returned to us.



8
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





15.2.
The terms for payments must not exceed the number of days specified in the
Schedule. Terms are measured from the date of our invoice to the date we receive
payment. Payment terms for any Franchisee may be different than the payment
terms specified in the Schedule, in the sole discretion of the Distributor
servicing the Franchisee.

15.3.
The terms for payment specified in the Schedule are based on the
creditworthiness of you and the Franchisees. Each Distributor has the right to
change payment terms if, in the Distributor's sole judgment (1) the financial
condition of you (or any Franchisee) materially deteriorates from that existing
either on the date of the financial statements included in the Account
Application originally submitted to the Distributor, or at any point during the
Term of the Agreement, or (2) the Distributor becomes aware of circumstances
that may materially and adversely impact your (or any Franchisee's) ability to
meet financial obligations when due. The Distributor shall make the change in
payment terms by notice on you or the Franchisee: (1) describing the
deterioration in financial condition or circumstances that materially and
adversely impact ability to meet financial obligations with reasonable
specificity; and (2) stating that the terms of payment shall be modified and
made effective as specified in the notice. The modifications may include
shortening payment terms, selling C.O.D., requiring a standby letter of credit
issued by a bank to secure payment, a security deposit, a personal guarantee, or
additional forms of security. The modifications shall be effective at the time
specified in the notice, unless you or the Franchisee eliminate or cure the
change in financial condition or inability to meet financial obligations before
that time, to the Distributor's reasonable satisfaction.

15.4.
We may reduce any amounts you or a Franchisee owes to us under this Agreement
(including the purchase Price of Products) by any amounts we owe to you or the
Franchisee. We may satisfy any amounts we owe to you or a Franchisee under this
Agreement by applying them against amounts you or the Franchisee owes to us
(including the purchase Price of Products). You and each Franchisee shall pay
all invoices in full without setoff or deduction of any kind, except credits
issued in the ordinary course of business and applied to the original invoice
for which the credit is issued.

15.5.
You and each Franchisee acknowledge that purchases made by you or the Franchisee
may be made through electronic transactions. You and each Franchisee agree to
the electronic storage of the signature given at the point of sale or time of
delivery and agree to the later use of such signature on an itemized invoice or
other document evidencing the transaction. You and each Franchisee agree that
the itemized invoice or other documents evidencing the transaction, although
presented in a different format than the document received at the point of sale
or time of delivery, establishes the order and acceptance of Products from us.

15.6.
EFT Payment Pushed by Customer. All payments made under this Agreement must be
made by electronic funds transfer (EFT), unless agreed otherwise by you or the
Franchisee and us.

15.1.1.
Prior to submission of the first request for payment under this Agreement, the
Distributor shall provide the information required to make payment by EFT to you
(or the Franchisee). If the EFT information changes, the Distributor will
provide the changed information to you (or the Franchisee).

15.1.2.
For all EFT payments, the Distributor shall provide the following information:
(1) the Distributor's name and remittance address as stated in the Agreement,
(2) the Distributor's account number at the Distributor's financial agent, and
(3) the signature (manual or electronic, as appropriate), title, and telephone
number of the Distributor's official authorized to provide this information.

15.1.3.
You (or any Franchisee) may make payment by EFT through an Automated Clearing
House (ACH) subject to the banking laws of the United States or by other wire
transfer system subject to the approval of the Distributor.

15.1.4.
For ACH payment only, the Distributor will provide to you or the Franchisee the
name, address, and 9-digit Routing Transit Number of the Distributor's financial
agent, the Distributor's account number, and the type of account (checking,
saving, or lockbox).

15.1.5.
If an incomplete or erroneous transfer occurs because you (or any Franchisee)
failed to use the Distributor-provided EFT information in the correct manner,
then you (or the Franchisee) remain responsible for (1) making a correct
payment, (2) paying any penalty or additional costs imposed for making a late
payment, and (3) recovering any erroneously-directed funds.



16.
Customer Representations and Other Critical Criteria.



16.1.
You have told us that you and the Franchisees can and will attain the Customer
Representations listed in the Schedule. Our pricing and other terms of this
Agreement are based on your doing so. Each Customer Representation will be
calculated each calendar quarter as the average for all Units. If the Customer
Representations are not achieved, then our expectations for this program will
not be realized.

16.2.
If the Units fail to achieve one or more of the Customer Representations for a
calendar quarter, DMA will notify you of the need to review the deficiency and
will recommend remedial action.

16.3.
If you fail to take the remedial action within [***] days after service of DMA's
notice, or if any of the Customer Representations are not achieved in the [***]
day period, then DMA has the right to change this program by amending the terms
of this Agreement as follows:

16.1.1.
The amendment may modify the Pricing Mechanisms, delivery frequency, payment
terms, Units served, or any other term of this Agreement, except that the
amendment shall not change any of your rights and obligations which arose prior
to the effective date of the amendment, or your right to terminate this
Agreement under the section titled “Termination”.

16.1.2.
DMA will provide you with a copy of the amendment at least [***] days prior to
its effective date, which will be specified in the amendment.

16.1.3.
If you consent to the amendment, or if you fail to notify DMA of your objection
to the amendment within 15 days after DMA provides it to you, the amendment will
become part of this Agreement on its effective date.



9
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





16.1.4.
If you notify DMA of your objection to the amendment within 15 days after DMA
provides it to you, then DMA has the right to terminate the Term of this
Agreement as provided in the section titled “Termination” on account of such
objection.



17.
Price Audit. You have the right to an on-site audit of each Distributor's Prices
for all Products once per calendar year, as follows:



17.1.
You must notify the Distributor to be audited at least [***] business days in
advance of the audit.

17.2.
You have the right to check up to 25 line items per audit, and to check one
pricing period per item.

17.3.
The audit will be limited to Products purchased from the Distributor within the
prior [***] days.

17.4.
The audit will consist of reviewing computer reports documenting the Cost and
the Distributor's calculation of the invoice Price. If requested and reasonably
necessary for the audit, the Distributor will provide the Supplier's invoices
and, where applicable, freight invoices. If any of the documents have been
submitted electronically, the Distributor will furnish printouts of the
electronic versions.

17.5.
Supplier Contracted Products will be reviewed based on the contract Cost that
you have negotiated with your Supplier.

17.6.
The Distributor will provide adequate workspace and have its National Account
Manager or Account Executive available for the audit.

17.7.
You will not remove any of the Distributor's documents, or copies, provided for
the audit from the Distributor's premises.

17.8.
Reimbursement of overcharges and billing and payment for undercharges identified
during the audit will be processed promptly.

17.9.
If you request a third party to be present during the audit, the third party
will sign a confidentiality agreement, in a form reasonably requested by the
Distributor.

17.10.
Due to the extensive time and complexity associated with an audit, we cannot
permit computer generated price matching or electronic price audits by you or on
your behalf by a third party.



18.
Price Verification. We will provide Price verification for you through our
e-VerifyTM Price verification process, as follows:



18.1.
Any Price being verified must be a [***] item.

18.2.
You will provide us with your contract pricing utilizing the DMA form, as
described in the section titled “[***]”.

18.3.
You recognize that accurate pricing is a shared responsibility, agree to
participate in the process as required, and provide us with updated contract
pricing by the [***] of each month.

18.4.
Price Verification will be performed [***] and will consist of two types of
price verification reports: (1) Expected Value Table (“EVT”) comparison to order
guides at the start of each [***], and (2) EVT to invoice transaction comparison
at the end of each [***].

18.5.
Reimbursement for the overcharges and billing and payment for the undercharges
identified during the Price verification process will be processed promptly, but
no later than [***] days after the verification is completed.



19.
Credit and Collection.



19.1.
Your continuing creditworthiness is of central importance to us. In order for us
to analyze and determine your creditworthiness and financial condition, you
agree to furnish us with a completed account application using our forms
(“Account Application”), your most recent audited financial statements, your
most recent internal financial statements, and such other public documents as we
reasonably request at any time during the Term of this Agreement. So long as you
are a publicly traded company, you shall not be obligated to provide any
financial statements or financial information not otherwise available to the
general public, nor shall you be requested or required to complete more than one
credit application per year. If at any time during the Term you are no longer a
publicly traded company, then you will furnish private as well as public
documents from time to time, but not more often than once in any calendar
quarter. Each Franchisee, and any guarantor of any Franchisee, shall also
provide the documents. Credit determinations will be made by each Distributor.

19.2.
If this Agreement was signed prior to receiving completed Account Applications
from you or a Franchisee, then: (1) the payment terms in the Schedule may be
amended by DMA immediately upon notice to you or the Franchisee; and (2) this
Agreement is not binding upon DMA or the Distributors, with respect to you or
the Franchisee, if DMA notifies you or the Franchisee that any Account
Application has been rejected by one or more Distributors. Either of such
notices must be served within [***] days after each Distributor receives
completed Account Applications from you or the Franchisee.

19.3.
Any invoices not paid when due shall bear interest at the rate regularly charged
on unpaid accounts by the Distributor issuing the invoice, but not in excess of
the rate permitted by law.

19.4.
If you fail to make a payment when due, we have the right to stop delivery of
Products to you if the failure continues for 7 days after service of a notice
from us. If any Franchisee fails to make a payment when due, we have the right
to stop delivery of the Products immediately upon the failure, with or without
notice.

19.5.
As provided in the Uniform Commercial Code, if we have reasonable grounds, in
our reasonable discretion for insecurity as to your (or any Franchisee's)
payment or performance (including the obligation to re-purchase Proprietary
Products) and give notice specifying the grounds in reasonable detail, we may
withhold delivery of Products until we receive adequate assurances of payment or
performance, in such form as we reasonably request. You (or the Franchisee) will
have at least [***] days after receipt of the notice to provide the adequate
assurances before we cease deliveries.



10
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





19.6.
If we have reason to believe, in our reasonable discretion, that you (or any
Franchisee) are or are about to become insolvent, we have the right to take any
action provided by law, and also the rights, with or without notice, to: (1)
withhold delivery of Products; (2) stop delivery of Products in transit; (3)
reclaim Products delivered to you (or the Franchisee) while insolvent, as
permitted by law; (4) immediately change payment terms to C.O.D. by certified or
bank check or wire transfer of immediately available funds, or (5) require a
bank standby letter of credit as security.

19.7.
If any proceedings are filed by or against you (or any Franchisee) in
bankruptcy, or for appointment of a receiver or trustee, or if you (or any
Franchisee) makes an assignment for the benefit of creditors, we have the right
to stop deliveries immediately.

19.8.
If you fail to pay within agreed upon terms, the unpaid amount of all of your
outstanding invoices will, at the Distributor's option, immediately become due
and payable irrespective of their payment terms and the Distributor may withhold
all deliveries until the full amount due under such invoices is paid.

19.9.
If any Franchisee fails to pay within agreed upon terms, the unpaid amount of
all of the Franchisee's outstanding invoices will, at the Distributor's option,
immediately become due and payable irrespective of their payment terms and the
Distributor may withhold all deliveries to the Franchisee until the full amount
due under such invoices is paid.

19.10.
You or any Franchisee will reimburse us upon demand for all costs and expenses,
including reasonable attorneys' fees and court costs, incurred in collecting any
amounts due to us, or in enforcing our rights under this Agreement.

19.11.
PACA. This section is a notice required under federal law. This Agreement may
cover sales of perishable agricultural commodities as those terms are defined by
federal law. All fresh and frozen fruits and vegetables which have not been
processed beyond cutting, combining, or steam blanching are generally considered
perishable agricultural commodities. All perishable agricultural commodities
sold under this Agreement are sold subject to the statutory trust authorized by
section 5(c) of the Perishable Agricultural Commodities Act of 1930 (7 U.S.C.
499e(c)). The seller of these commodities retains a trust claim over these
commodities and all inventories of food or other products derived from these
commodities, and any receivables or proceeds from the sale of these commodities
until full payment is received.



20.
Termination.



20.1.
You have the right to terminate the Term of this Agreement if any of the
following occurs:

20.1.1.
DMA or the Distributors are in material breach of this Agreement, after the
lapse of the cure period described in the section titled “General”.

20.1.2.
You serve a notice to terminate for convenience and without cause upon DMA,
which specifies an effective date of termination at least [***] days after
service of the notice.

20.1.3.
You may terminate an individual distribution center with cause after the lapse
of the cure period described in the General section.

20.1.4.
Termination of an individual distribution center does not affect the balance of
this Agreement.

20.2.
DMA has the right to terminate the Term of this Agreement if any of the
following occurs:

20.2.1.
You fail to make payments at the times required under this Agreement, and the
failure continues for [***] days after service of a notice from DMA.

20.2.2.
You are in material breach (other than for failure to make payments) of this
Agreement, after the lapse of the cure period described in the section titled
“General”.

20.2.3.
You have notified DMA of your objection to an amendment submitted under the
section titled “Customer Representations and Other Critical Criteria”, and DMA
serves a notice to terminate upon you, which specifies an effective date of
termination at least [***] days after service of the notice.

20.2.4.
Immediately upon notice to you if, in DMA's sole judgment, (1) your financial
condition materially deteriorates from that existing either on the date of the
financial statements included in the Account Application originally submitted to
the Distributors, or at any point during the Term of this Agreement, or (2) DMA
becomes aware of circumstances that may materially and adversely impact your
ability to meet your financial obligations when due.

20.2.5.
DMA serves a notice to terminate for convenience and without cause upon you,
which specifies an effective date of termination at least [***] days after
service of the notice.

20.3.
DMA has the right to terminate any one or more Franchisees from food service
distribution under this Agreement (and not you or any other Franchisees), if any
of the following occurs:

20.3.1.
The Franchisee fails to make payments at the times required under this
Agreement, and the failure continues for [***] days after service of a notice
from DMA.

20.3.2.
The Franchisee is in material breach (other than for failure to make payments)
of this Agreement, after the lapse of the cure period described in the section
titled “General”.

20.3.3.
Immediately upon written notice to the Franchisee if, in DMA's sole judgment,
(1) its financial position materially deteriorates from that existing either on
the date of the financial statements included in the Account Application
originally submitted to the Distributors, or at any point during the Term of
this Agreement, or (2) if DMA becomes aware of any circumstances that may
materially and adversely impact such Franchisee's ability to meet its financial
obligations when due.

20.3.4.
DMA serves a notice to terminate for convenience and without cause upon the
Franchisee, which specifies an effective date of termination at least [***] days
after service of the notice.

20.4.
Upon termination of the Term of this Agreement, you will purchase any remaining
inventory of the Proprietary Products from all of our distribution centers as
follows.



11
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





20.4.1.
You will notify us within [***] days after termination which Proprietary
Products will be purchased F.O.B. our distribution centers, and which
Proprietary Products are to be delivered to you, a successor distributor, or a
third party.

20.4.2.
Any Proprietary Products purchased F.O.B. our distribution centers will be
purchased at a price equal to the Cost of the Products plus $[***] per case to
cover our receiving and warehouse handling services.

20.4.3.
Any Proprietary Products delivered to you or a third party will be purchased at
the Price of the Products calculated as described in the section titled
“Pricing”.

20.4.4.
You will purchase all perishable Proprietary Products within 7 days after the
effective date of termination and all frozen and dry Proprietary Products within
[***] days after the effective date of termination.

20.4.5.
Our invoices for the Proprietary Products will be paid for by you, the successor
distributor, or the third party within 21 days after the pick-up or delivery of
the Products. You guarantee payment for any Proprietary Products purchased by a
successor distributor or a third party.

20.4.6.
If the Proprietary Products are not purchased within the time periods listed
above, we have the right to dispose of such Products as necessary and you will
pay the Price for the Products as stated above.

20.5.
Upon termination, all invoices (except those for our remaining inventory of
Proprietary Products) will be due and payable at the earlier of: (1) the date
specified in the Schedule or applicable to a Franchisee under this Agreement (or
as modified by any Distributor under this Agreement); or (2) the [***] day after
the last day of shipment.

20.6.
Termination of any Distributor's participation status in DMA does not terminate
the Term of or alter this Agreement, but DMA has the right to terminate the
Distributor's obligation to furnish foodservice distribution to your Units on
any date chosen by DMA, in DMA's sole discretion, after the effective date of
termination. In such case, DMA will use commercially reasonable efforts to
solicit the remaining Distributors, other DMA distributors not a party to this
Agreement, or other distributors in the area to fulfill the terminated
Distributor's service obligations to you. If DMA is unable to procure a
distributor to fulfill the terminated Distributor's service obligations, then
you may in your sole discretion choose another distributor outside of DMA to
fulfill the terminated Distributor's service obligation and that will not be
considered a breach of the Agreement.



21.
Warranties.



21.1.
We assign to you all of our rights against the Suppliers of the Products under
the warranties (if any) we receive from them, to the extent the rights are
assignable. We will cooperate with you in the enforcement of any such
warranties, so long as there is no additional cost to us. We reserve the rights
to file a claim under and directly enforce any such warranties and
indemnifications if any Distributor is named as a defendant or is otherwise
liable under any suit or proceeding with regard to Products supplied by the
Distributor.

21.2.
We do not make any warranties with respect to the Products via any document,
oral, written, or electronic communication, or sample. We disclaim all
warranties, express or implied, including any warranties of merchantability or
fitness for a particular purpose, or arising as a result of custom or usage in
the trade or by course of dealing with regard to the Products. (This section
must appear in bold font.)



22.
Indemnification and Claim Limitations.



22.1.
You indemnify DMA and Distributors, their parent and affiliated companies, and
the officers, directors, employees, and successors and assigns of the foregoing,
from any loss, damage, or expense (including reasonable attorneys' fees),
arising out of or related to: (1) any breach of a warranty or representation
made by you under this Agreement; (2) any breach in the performance of
obligations owed by you under this Agreement; (3) negligence in the performance
of obligations owed by you under this Agreement (to the extent not caused by or
contributed to by our negligence); (4) any negligent actions or omissions by you
concerning or related to the Products after delivery by us in the storage,
handling, or preparation of the Products, additions or modifications to the
Products, or use of the Products; or (5) claims against DMA or Distributors by
third parties on account of adjustments to Pricing made at your direction or the
payment of incentives, rebates, or commissions to you.

22.2.
Each of your Franchisees indemnifies DMA and Distributors, their parent and
affiliated companies, and the officers, directors, employees, and successors and
assigns of the foregoing, from any loss, damage, or expense (including
reasonable attorneys' fees), arising out of or related to: (1) any breach of a
warranty or representation made by the Franchisee under this Agreement; (2) any
breach in the performance of obligations owed by the Franchisee under this
Agreement; (3) negligence in the performance of obligations owed by the
Franchisee under this Agreement (to the extent not caused by or contributed to
by our negligence); (4) any negligent actions or omission by the Franchisee
concerning or related to the Products after delivery by us in the storage,
handling, or preparation of the Products, additions or modifications to the
Products, or use of the Products; or (5) claims against DMA or Distributors by
third parties on account of adjustments to Pricing made at the Franchisee's
direction or the payment of incentives, rebates, or commissions to the
Franchisee.

22.3.
You and each Franchisee will notify us, within 48 hours after you or the
Franchisee have knowledge of its occurrence, of any illness, sickness, accident,
or malfunction involving any Products which results in injury to or death of
persons, or damage to property, or the loss of its use. You and each Franchisee
will cooperate fully with us in investigating and determining the cause of any
such event.

22.4.
We indemnify you, your parent and affiliated companies, and the officers,
directors, employees, and successors and assigns of the foregoing, from any
loss, damage, or expense (including reasonable attorneys' fees), arising out of
or related to: (1) any breach of a



12
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





warranty or representation made by us under this Agreement; (2) any breach in
the performance of our obligations under this Agreement; (3) our negligence in
the performance of our obligations under this Agreement (to the extent not
caused by or contributed to by your negligence); or (4) any negligent actions or
omissions by us concerning or relating to the Products while they are in our
possession, in the storage or handling of the Products.
22.5.
Neither DMA nor the Distributors are liable under this Agreement or otherwise
for any loss, damage, or expense incurred by you which: (1) arises from or
relates to a Product for which you designated the source or specifications, so
long as neither DMA nor the Distributors caused or contributed to the loss,
damage, or expense in the storage and handling of the Product; (2) are expressly
disclaimed in this Agreement; (3) arises from or relates to the handling,
preparation, or use of a Product before Distributor's receipt of the Product or
after delivery; or (4) are partially or wholly caused by any breach in your or
any Franchisee's performance of this Agreement, any breach of your or any
Franchisee's warranties under this Agreement, or your negligence (or the
negligence of any Franchisee).

22.6.
Our obligations upon our breach of, or for performance of, any provision of this
Agreement is limited, at our election, to the replacement of Products or
crediting of an amount not to exceed the purchase Price of the Products. We are
only obligated to replace or credit the purchase Price for Products which our
examination discloses to have been defective under ordinary and normal handling,
preparation, use, and consumption. You or any Franchisee must give us notice of
any breach at the affected Distributor's home office, within 30 days after you
or the Franchisee discover the breach or should have discovered the breach using
reasonable care, and if no such notice is given, you and the Franchisee waive
the right to assert such matters.

22.7.
Neither DMA nor the Distributors are liable for payment of any consequential,
incidental, indirect, punitive, special or tort damages of any kind, including
any loss of profits. The limitations on the liability of DMA and the
Distributors contained in this Agreement apply regardless of whether the form of
the claim against them is based on contract, negligence, strict liability, or
tort law. (This section must appear in bold font.)

22.8.
The foregoing indemnification obligations and claim limitations shall survive
the termination of the Term or expiration of this Agreement.



23.
Confidentiality.



23.1.
When we disclose Confidential Information (defined below) to you or any
Franchisee, we are the Discloser, and you or the Franchisee are the Recipient.
When you or any Franchisee disclose Confidential Information to us, you or the
Franchisee are the Discloser, and we are the Recipient.

23.2.
Recipient acknowledges that Discloser has a substantial economic investment in
the Confidential Information, which Discloser has acquired at great cost over
many years. Recipient is aware of Discloser's need to maintain the
confidentiality of the Confidential Information. Therefore, in consideration for
Discloser's revealing the Confidential Information, Recipient agrees to take
reasonable actions to ensure that the Confidential Information remains
confidential.

23.3.
Definition of Confidential Information.

23.3.1.
“Confidential Information” means any information, data, or know-how concerning
or related to Discloser's business or operations which is confidential, secret,
or proprietary. Confidential Information includes that concerning or related to
trade secrets, financial statements, finance, bank account information,
marketing, customers, suppliers, costs, pricing (specifically including the
pricing under this Agreement), manufacturing, software, business plans,
personnel, sales, engineering, research and development, and any other component
or aspect of Discloser's business or operations. In particular, Confidential
Information includes any information, data, or know-how concerning or related to
price rebates, allowances, or discounts offered under this Agreement.
Confidential Information includes both the information, data, and know-how
itself, as well as its tangible expressions in writings, graphics, electronic
media, models, prototypes, or other media. Confidential Information need not be
so marked or stamped to qualify as Confidential Information. Confidential
Information includes this Agreement.

23.3.2.
Confidential Information excludes all of the following information, data, or
know-how, so long as it was made available to Recipient by lawful means, without
violation of any obligation of confidentiality: (1) information, data, or
know-how in Recipient's possession prior to the commencement of the
communications between Discloser and Recipient in contemplation of this
Agreement; (2) information, data, or know-how which becomes generally available
to the public other than by or through Recipient; and (3) information, data, or
know-how made available to Recipient from other sources by lawful means.

23.3.3.
Recipient may disclose Confidential Information if Recipient is required to do
so by order of court or governmental agency, so long as Recipient first notifies
Discloser sufficiently in advance to permit Discloser to seek a protective order
relating to the disclosure.

23.4.
Recipient will keep Confidential Information in confidence at all times in
accordance with this Agreement. Recipient will not remove any Confidential
Information from Discloser's premises, make any unauthorized copy of
Confidential Information, or communicate any Confidential Information to any
persons at any time in each case without Discloser's written consent (except to
Recipient's management, accountants, credit consultants, or attorneys on a
need-to-know basis, so long as each has agreed to or is bound under the same
obligations of confidentiality as Recipient under this Agreement). Recipient
will take all reasonable precautions to prevent inadvertent disclosure of
Confidential Information. Recipient will use Confidential Information only as
reasonably required to exercise its rights and perform its obligations under
this Agreement, and not in conducting or for the benefit of Recipient's other
business or operations, or the business or operations of any other person or
firm.



13
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





23.5.
Upon request following termination of the Term of this Agreement, Recipient will
return to Discloser or destroy all Confidential Information, including any
papers, notes, computers, other electronic devices, electronic media, or other
recorded material that contains any Confidential Information.

23.6.
Recipient's obligations under this Agreement to keep Confidential Information in
confidence shall terminate on the 5'h anniversary of the date the Term of this
Agreement is terminated, except with respect to trade secrets of Discloser which
at that time remain protected from disclosure by law. Recipient shall remain
obligated to keep valid trade secrets in confidence at all times.

23.7.
Recipient acknowledges that money damages shall be an inadequate remedy in the
event of a breach of this section titled “Confidentiality” by Recipient and that
such breach will cause Discloser irreparable injury and damage. Accordingly,
Recipient agrees that Discloser shall be entitled to injunctive and other
equitable relief in the event of a breach. Recipient waives any requirement for
a bond or security in connection with such remedy.

23.8.
If Recipient seeks to introduce any outside party into the relationship between
Recipient and Discloser, such as purchasing consultants, technology providers,
back office system providers, third-party logistics providers, or any other
third party, Recipient will cause such third party to sign a confidentiality
agreement in the form attached as an exhibit, along with any other agreements
deemed necessary in the sole discretion of Discloser, prior to the disclosure of
any Confidential Information to such third party by Recipient or Discloser.

23.9.
Recipient indemnifies Discloser, its parent and affiliated companies, and the
officers, directors, employees, and successors and assigns of the foregoing,
from any loss, damage, or expense (including reasonable attorneys' fees) arising
out of or related to a breach of this section titled “Confidentiality” by
Recipient.



24.
Distributor Liability.



24.1.
DMA warrants and represents to you that DMA is authorized to and does bind the
Distributors to this Agreement by DMA's signature below.

24.2.
Each Distributor will be severally liable for its respective service obligations
and for Products sold to the Units which it services. Notwithstanding anything
to the contrary in this Agreement, no Distributor is liable for service
obligations or Products sold to Units which it does not service. Each
Distributor is responsible for its own credit determination and for collection
of its invoices. This Agreement shall not create joint liability or joint and
several liability among Distributors, or among Distributors and DMA. No
Distributor is the agent for, or authorized to obligate, any other Distributor.
The Distributors are independent contractors and not partners or joint venturers
with each other or with you. DMA is only liable for obligations which it
specifically agrees to undertake in this Agreement.

24.3.
You and the Franchisees are obligated for payment of purchases of Products
solely to the Distributor which has delivered the Products to you or the
Franchisee.



25.
Insurance. At all times during the term of this Agreement, each Distributor
shall procure and maintain at its own expense commercial general liability
insurance coverage and, if necessary, commercial umbrella insurance coverage,
each written on an occurrence form, with policy limits of not less than $[***]
per occurrence. You will be included as an additional insured under the
policies, using ISO additional insured endorsements or substitute providing
substantially equivalent coverage. All certificates shall provide for 30 days'
written notice to you prior to the cancellation or material change of any
policy.



26.
Recalls, Holds, Inspections, and Product Withdrawals.



26.1.
If a governmental authority declares that any of the Products or any ingredient,
packaging, or supplies used in connection with the Products, or if we at any
time believe in good faith that any of the Products or any such ingredient,
packaging, or supplies, (1) is or may be adulterated or misbranded or does not
or may not conform with an applicable consumer or regulatory product safety
standard, or (2) is or may be otherwise unsafe or unfit for the intended use of
the Product, then, without limiting other rights and remedies that are available
to us under this Agreement or applicable law, we shall have the right to recall
or withdraw all such Products from you, and cancel or not ship orders based on a
recall, withdrawal, alert, or good faith decision.

26.2.
If any governmental authority issues an alert or warning on a Product, and you
or any Franchisee requests shipment of the Product notwithstanding the
notification of the alert or warning from DMA or the Distributor, you or such
Franchisee indemnify the Distributor and DMA from any loss, damage, or expense
(including reasonable attorney's fees) from actions, disputes, claims, or
controversies of any kind arising out of or in any way related to the requested
shipment. The BBRG VP of Purchasing, CEO, and or CFO are the only ones
authorized to request these shipments.

26.3.
To the extent that we request, you or such Franchisee agree to comply with
appropriate disposition instructions with respect to all such Products,
packaging, or supplies that we have previously delivered to you and to
reasonably assist us in all aspects of a recall, including (1) developing a
recall strategy and preparing and furnishing reports, records, and other
information with respect to such recall, and (2) notifying any of your customers
or consignees who may be in possession of the recalled Products.

26.4.
If, in the absence of a formal recall or withdrawal of Product initiated by the
Supplier of such Product, or a government authority, you direct us to withdraw
all such Products from our distribution centers, we reserve the right to assess
a reasonable handling charge.

26.5.
Each Distributor has a stated recall policy to charge each Supplier for expenses
the Distributor incurs as a result of recalls and withdrawals of Products
purchased from the Supplier. If the Distributor purchases Proprietary Products
exclusively for you or any Franchisee, and if the Supplier does not pay such
expenses, you or such Franchisee agree to pay or reimburse the Distributor for
all such expenses.





14
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





27.
Annual Distributor Distribution Center Inspection



27.1.
We will provide you with food safety audit reports on an annual basis for each
distribution center that services you from a qualified third party, AIB, ASI,
Siliker, etc.



28.
Force Majeure. No party is liable for any loss, damage, or expense from any
delay in delivery or failure of performance due to any cause beyond the party's
control, including fire or other casualty; strike or labor difficulty; accident;
war conditions; riot or civil commotion; terrorism; government regulation or
restriction; shortages in transportation, power, labor or material;
unforeseeable abnormal road or traffic conditions; freight embargo; default of
supplier; or events which render performance commercially impracticable or
impossible. This section does not relieve a party from any obligation to pay
money or issue credits.



29.
Contract Interpretation.



29.1.
You and we acknowledge that your home office, the Units, DMA's home office, our
Distributors, and our distribution centers are situated in many different
States. To simplify interpretation of this Agreement, the Uniform Commercial
Code (most recent version adopted by the Uniform Laws Commission) is
incorporated by reference into this Agreement, and for any remaining matters not
determined by such Code, including instances in which a Uniform Commercial Code
provision requires interpretation or provides alternate rules to be selected by
the States, Illinois law (without reference to its choice of law rules) shall
apply.

29.2.
The terms of this Agreement shall govern over any other conflicting, different,
or additional terms in your purchase order, acceptance, or other form. We object
to such terms, and they are not binding on us. If you or any Franchisee use such
a form, the form shall be used for convenience only, and shall evidence your
unconditional agreement to the terms of this Agreement.

29.3.
The examples given in this Agreement are for illustrative purposes only and are
not necessarily indicative of actual or predicted results.



30.
General.



30.1.
No party is in breach of this Agreement unless the non-breaching party has given
notice to the breaching party describing the breach in reasonable detail, and
the breaching party has failed to cure the breach within 30 days after service
of the notice (or if the breach cannot reasonably be cured within that period,
the breaching party has failed to diligently begin to cure the breach within
that period). This sub-section shall not apply to breaches consisting of the
obligation to pay money or issue credits.

30.2.
Any action or suit against DMA or the Distributors in any way arising from or
related to this Agreement or the Products must be commenced within one year
after the cause of action has accrued.

30.3.
The words “including” and “includes” as used in this Agreement mean “including,
without limitation” or “includes, without limitation”, respectively.

30.4.
Our obligations under this Agreement are extended to you only, and shall not
inure to the benefit of or form the basis of a claim by any purchaser of the
Products or other party. Neither you nor DMA will assign this Agreement without
the other's consent, which shall not be unreasonably withheld, delayed, or
conditioned.

30.5.
All previous oral, written, or electronic communications between you, any
Franchisee, DMA, and the Distributors for the sale of the Products to the Units
are superseded by this Agreement. This Agreement, together with its Schedule and
Exhibits, the Acceptance, and the Account Application constitute the final,
complete, and exclusive expression of the agreement between you, the
Franchisees, DMA, and the Distributors for the sale of the Products to the
Units. This Agreement may be amended only with the consent of you and DMA,
except as stated otherwise.

30.6.
The remedies provided in this Agreement are cumulative. The exercise of any
right or remedy under this Agreement shall be without prejudice to the right to
exercise any other right or remedy in this Agreement, by law, or in equity.

30.7.
The invalidity of any part of this Agreement shall not invalidate any other part
and, except for the invalid part, the rest of this Agreement shall remain
effective. No waiver of performance shall be valid without consent of the party
entitled to the performance. No waiver of a specific action shall be construed
as a waiver of future performance.

30.8.
Each party waives its right to jury trial with respect to any disputes, claims,
or controversies of any kind whatsoever under this Agreement.

30.9.
Any notice, consent, demand, or other submission required under this Agreement
shall be in writing and delivered to the parties at the addresses set forth in
the Schedule, or at any addresses they designate. For any Franchisees, any
notice, consent, demand, or other submission shall be delivered to the delivery
address for the Unit specified on the attached exhibit. Notice may be made by
hand delivery, by recognized overnight courier, by first class mail (registered
or certified, return receipt requested), or by email, in each case prepaid.
Service by email must be acknowledged by a return email from the recipient, or
confirmed in writing using another of the foregoing methods. All such
communications shall be effective when received, except that email
communications shall be effective when received only if acknowledgement or
confirmation is received within 7 days later.



15
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





 
Distribution Market Advantage, Inc.
 
Bravo Brio Restaurant Group, Inc.
 
/s/ Daniel J. Cox
 
/s/ James O'Connor
 
Signature
 
Signature
 
 
 
 
By
By Daniel J. Cox
By
By James O'Connor
 
 
 
 
Its
Its President and CEO
Its
Chief Financial Officer
 
 
 
 
Date
Date: []
Date
Date: March 30, 2017





16
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------







Units under Bravo Brio Restaurant Group Foodservice Distribution Agreement
Chain Owner Name
Dist Whs Name
Dist Cust Nbr
Unit Nbr
Unit Address
Unit City
Unit State
Unit Zip
BBRG
BEK-ALB
348975
60
2220 LOUISIANA BLVD NE
ALBUQUERQUE
NM
87110
BBRG
BEK-HOU
301590
10
3413 VETERAN'S MEMORIAL BLVD
METAIRIE
LA
70002
BBRG
BEK-HOU
088852
35
1201 LAKE WOODLANDS DRIVE
THE WOODLANDS
TX
77380
BBRG
BEK-HOU
312622
89
12808 QUEENSBURY LANE
HOUSTON
TX
77024
BBRG
BEK-HOU
092888
94
15900 LACANTERA PARKWAY
SAN ANTONIO
TX
78209
BBRG
BEK-HOU
720533
110
10000 RESEARCH BLVD
AUSTIN
TX
78759
BBRG
BEK-OKC
095386
44
13810 N PENN
OKLAHOMA
OK
73134
BBRG
BEK-OKC
102741
91
17815 CHENAL PARKWAY
LITTLE ROCK
AR
72223
BBRG
BEK-OKC
726726
130
3010 SOUTH HULEN STREET
FORT WORTH
TX
76109
BBRG
BEK-OKC
097326
CORP
777 GOODALE BOULEVARD
COLUMBUS
OH
43212
BBRG
BEK-OKC
099645
54
1431 PLAZA PLACE
SOUTHLAKE
TX
76092
BBRG
BEK-OKC
099992
65
810 CENTRAL EXPRESSWAY PERIMETER BLDG K
ALLEN
TX
75013
BBRG
GFS-ABD
638490031
39
193 CENTRAL PARK WEST
VIRGINIA BEACH
VA
23462
BBRG
GFS-ABD
638490035
58
ONE WALDEN GALLERIA
BUFFALO
NY
14225
BBRG
BRAVO
GFS-ABD
100013651
66
236 LEHIGH VALLEY MALL
WHITEHALL
PA
18052
BBRG
BRAVO
GFS-ABD
100042227
85
207 SPOTSYLVANIA MALL
FREDERICKSBURG
VA
22407
BBRG
BRAVO
GFS-ABD
100060525
104
2500 MORELAND ROAD UNIT 3245
WILLOW GROVE
PA
19090
BBRG
BRIO
GFS-ABD
638560010
33
9210 STONY POINT PARKWAY
RICHMOND
VA
23235
BBRG
BRIO
GFS-ABD
638560011
48
1961 CHAIN BRIDGE ROAD
MCLEAN
VA
22102
BBRG
BRIO
GFS-ABD
638560016
62
901 HADDENFIELD ROAD SUITE C
CHERRY HILL
NJ
8002
BBRG
BRIO
GFS-ABD
100033320
80
325 WESTFARMS MALL
FARMINGTON
CT
06032
BBRG
BRIO
GFS-ABD
100032841
81
2505 RIVA ROAD
ANNAPOLIS
MD
21401
BBRG
BRIO
GFS-ABD
100051047
92
305 CHRISTIANA MALL RD
NEWARK
DE
19702
BBRG
BRIO
GFS-ABD
100060518
101
500 ROUTE 73 SOUTH UNIT C10
MARLTON
NJ
08053
BBRG
BRIO
GFS-ABD
100060519
103
2 PASEO DRIVE
ROCKVILLE
MD
20852
BBRG
BRIO
GFS-ABD
100060521
105
7 BACKUS AVENUE SPACE M208
DANBURY
CT
06810
BBRG
BRIO
GFS-ABD
100060520
106
3710 ROUTE 9 SOUTH
FREEHOLD
NJ
07728
BBRG
BRIO
GFS-ABD
100060524
107
100 EAST PRATT STREET
BALTIMORE
MD
21202
BBRG
BRIO
GFS-ABD
100068083
111
1575 WILLOWBROOK MALL
WAYNE
NJ
07470
BBRG
BRIO
GFS-ABD
100098364
115
200 BOYLSTON STREET
CHESTNUT HILL
MA
02467
BBRG
BRIO
GFS-ABD
100098363
118
160 WALT WHITMAN ROAD
HUNTINGTON STATION
NY
11746
BBRG
BRIO
GFS-ABD
100099429
120
3320 BRUNSWICK PIKE
LAWRENCEVILLE
NJ
08648
BBRG
BRIO
GFS-ABD
100121972
121
11776U FAIR OAKS MALL
FAIRFAX
VA
22033
BBRG
BRAVO
GFS-DGV
100008431
36
106 MAJOR REYNOLDS PLACE
KNOXVILLE
TN
37919
BBRG
BRAVO
GFS-DGV
638490033
57
3324 WEST FRIENDLY CENTER
GREENSBORO
NC
27410
BBRG
BRAVO
GFS-DGV
100116485
136
401 THE BRIDGE STREET NW
HUNTSVILLE
AL
35806
BBRG
BRAVO
GFS-DGV
100106410
137
9824 REA ROAD
CHARLOTTE
NC
28277
BBRG
BRIO
GFS-DGV
638560012
15
2964 PEACHTREE ROAD N.W.
ATLANTA
GA
30305
BBRG
BRIO
GFS-DGV
100008173
18
591 BROOKWOOD VILLAGE
BIRMINGHAM
AL
35203
BBRG
BRIO
GFS-DGV
100008343
24
700 ASHWOOD PARKWAY
ATLANTA
GA
30338
BBRG
BRIO
GFS-DGV
916100001
55
4720 PIEDMONT ROW DRIVE, SUITE 150
CHARLOTTE
NC
28209
BBRG
BRIO
GFS-DGV
100028151
76
4325 GLENWOOD AVE SUITE 5000
RALEIGH
NC
27620
BBRG
BRIO
GFS-DGV
100066856
801
777 CASINO DRIVE
CHEROKEE
NC
28719



17
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





BBRG
BRAVO
GFS-KEN
638490011
21
2970 TOWNE CENTRE BLVD.
LANSING
MI
48912
BBRG
BRAVO
GFS-KEN
638490019
37
2600 NAVY BLVD
GLENVIEW
IL
60025
BBRG
BRAVO
GFS-KEN
100008166
40
120 SOUTH JORDAN CREEK PARKWAY
WEST DES MOINES
IA
50266
BBRG
BRAVO
GFS-KEN
638490024
45
95 MOORLAND AVENUE
BROOKFIELD
WI
53005





Units under Bravo Brio Restaurant Group Foodservice Distribution Agreement
Chain Owner Name
Chain Concept Name
Dist Whs Name
Dist Cust Nbr
Unit Nbr
Unit Address
Unit City
Unit State
Unit Zip
BBRG
BRAVO
6E5-KEN
100068529
113
17151 DAVENPORT ST
OMAHA
NE
68118
BBRG
BRAVO
GF5-KEN
100143056
141
2078 E. BELTLINE AVE NE
GRAND RAPIDS
MI
49525
BBRG
BRAVO
GFS-PLT
100097046
 75
7924 VIA DELLAGIO WAY
ORLANDO
FL
32819
BBRG
BRAVO
GFS-PLT
100097045
88
9110 STRADA PL
NAPLES
FL
34108
BBRG
BRAVO
GFS-PLT
100113891
133
149 SOUNDINGS AVENUE
JUPITER
FL
33477
BBRG
BRIO
GFS-PLT
100008175
14
480 NORTH ORLANDO AVENUE SUITE 108
WINTER PARK
FL
32789
BBRG
BRIO
GFS-PLT
100008176
22
420 CONROY ROAD SUITE 154
ORLANDO
FL
32839
BBRG
BRIO
GFS-PLT
100008177
30
3101 PGA BLVD
PALM BEACH GARDENS
FL
33410
BBRG
BRIO
GFS-PLT
100008178
53
5505 TAMIAMI TRAIL
NAPLES
FL
34108
BBRG
BRIO
GFS-PLT
100016865
64
14576 SOUTHWEST 5TH STREET
PEMBROKE
FL
033027
BBRG
BRIO
GFS-PLT
,100037982
87
2223 N. WEST SHORE BLVD
TAMPA
FL
33607
BBRG
BRIO
GFS-PLT
100042228
90
600 SILKS RUN SUITE 1205
HALLANDALE
FL
33009
BBRG
BRIO
GFS-PLT
100060526
108
5050 TOWN CENTER CIRCLE SUITE 239
BOCA RATON
FL
33486
BBRG
BRIO
GFS-PLT
100072515
109
8888 SW 136TH STREET
MIAMI
FL
33176
BBRG
BRIO
GFS-PLT
100068082
112
4910 BIG ISLAND DRIVE
JACKSONVILLE
FL
32246
BBRG
BRIO
GFS-PLT
100074581
119
550 S. ROSEMARY STREET
WEST PALM BEACH
FL
33401
BBRG
BRIO
GFS-PLT
100110092
123
480 N ORLANDO AVE
WINTER PARK
FL
32789
BBRG
BRIO
GFS-PLT
100135129
124
11401 NW 12TH STREET
SWEETWATER
FL
33172
BBRG
BRIO
GFS-PLT
100119120
132
499 SOUTH UNIVERSITY DRIVE
PLANTATION
FL
33388
BBRG
BON VIE
GFS-SPR
638610001
17
4089 THE STRAND EAST
COLUMBUS
OH
43219
BBRG
BRAVO
GFS-SPR
638490001
2
3000 HAYDEN ROAD
COLUMBUS
OH
43235
BBRG
BRAVO
GFS-SPR
100008159
3
8651 CASTLECREEK PKWY EAST DRIVE
INDIANAPOLIS
IN
46250
BBRG
BRAVO
GFS-SPR
638490003
4
2148 MIAMISBURG CENTERVILLE
CENTERVILLE
OH
45459
BBRG
BRAVO
GFS-SPR
638490004
5
7470 VANTAGE DRIVE
COLUMBUS
OH
43235
BBRG
BRAVO
GFS-SPR
638490006
7
4976 MCKNIGHT ROAD
PITTSBURGH
PA
15237
BBRG
BRAVO
GFS-SPR
100008160
9
2658 LAKE CIRCLE DRIVE
INDIANAPOLIS
IN
46268
BBRG
BRAVO
GFS-SPR
638490008
12
211 SUMMIT PARK DRIVE
PITTSBURGH
PA
15275
BBRG
BRAVO
GFS-SPR
638490009
13
20001 ROUTE 19
CRANBERRY TOWNSHIP
PA
16066
BBRG
BRAVO
GFS-SPR
638490010
16
250 WEST BRIDGE STREET
WEST HOMESTEAD
PA
15120
BBRG
BRAVO
GFS-SPR
638490012
23
VILLAGE OF ROCHESTER HILLS
ROCHESTER HILLS
MI
48309
BBRG
BRAVO
GFS-SPR
638490016
26
28889 CHARGRIN BLVD
WOODMERE
OH
44122
BBRG
BRAVO
GFS-SPR
100008161
27
5005 WEST 117 TH STREET
LEAWOOD
KS
66211
BBRG
BRAVO
GFS-SPR
100008162
28
206 BULLITT LANE
LOUISVILLE
KY
40222
BBRG
BRAVO
GFS-SPR
638490015
31
9436 WATERFRONT DRIVE
WESTCHESTER
OH
45069
BBRG
BRAVO
GFS-SPR
638490018
34
1500 WASHINGTON ROAD
PITTSBURGH
PA
15228
BBRG
BRAVO
GFS-SPR
100008164
38
7301 NW 87TH STREET
KANSAS CITY
MO
64153
BBRG
BRAVO
GFS-SPR
638490022
42
17700 HAGERTY ROAD
LIVONIA
MI
48154
BBRG
BRAVO
GFS-SPR
638490023
43
7787 REYNOLDS ROAD
MENTOR
OH
44060
BBRG
BRAVO
GFS-SPR
638490025
46
5001 MONROE STREET SUITE R-3
TOLEDO
OH
43623
BBRG
BRAVO
GFS-SPR
638490027
52
4224 EVERHARD ROAD NW
CANTON
OH
44718
BBRG
BRAVO
GFS-SPR
100019493
71
3265 W MARKET ST
FAIRLAWN
OH
44333
BBRG
BRAVO
GFS-SPR
638490005
77
5045 DEERFIELD BLVD
MASON
OH
45040
BBRG
BRAVO
GFS-SPR
100031216
84
17 WETS COUNTY CENTER
DES PERES
MO
63131
BBRG
BRAVO
GFS-SPR
100053232
100
1803 OLENTANGY RIVE RD
COLUMBUS
OH
43212
BBRG
BRAVO
GFS-SPR
100121971
131
3825 EDWARDS ROAD
CINCINNATI
OH
45209
BBRG
BRAVO
GFS-SPR
100115362
134
760 BRIARWOOD CIRCLE
ANN ARBOR
MI
48108
BBRG
BRAVO
GFS-SPR
100143058
140
2731 FAIRFIELD COMMONS
BEAVERCREEK
OH
45431
BBRG
BRIO
GFS-SPR
638560001
11
3993 EASTON STATION
COLUMBUS
OH
43219
BBRG
BRIO
GFS-SPR
638560002
20
1 LEVEE WAY
NEWPORT
KY
41071
BBRG
BRIO
GFS-SPR
638560007
25
200 CROCKER PARK BLVD
WESTLAKE
OH
44145
BBRG
BRIO
GFS-SPR
638560004
29
24325 CEDAR ROAD LEGACY VILLAGE
LYNDHURST
OH
44124



18
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------





Units under Bravo Brio Restaurant Group Foodservice Distribution Agreement
Chain Owner Name
Chain Concept Name
Dist Whs Name
Dist Cust Nbr
Unit Nbr
Unit Address
Unit City
Unit State
Unit Zip
BBRG
BRIO
GFS-SPR
100008171
32
1701 SOUTH LINDBEREG PLAZA
ST LOUIS
MO
63131
BBRG
BRIO
GFS-SPR
100008172
41
502 NICHOLS ROAD
KANSAS CITY
MO
64112
BBRG
BRIO
GFS-SPR
638560008
47
2801 WEST BIG BEAVER ROAD SUITE E150
TROY
MI
48084
BBRG
BRIO
GFS-SPR
638560014
56
4459 CEDAR PARK DRIVE
BEAVER CREEK
OH
45440
BBRG
BRIO
GFS-SPR
'638560015
63
330 YORKTOWN
LOMBARD
IL
60148
BBRG
BRIO
GFS-SPR
100015577
68
17430 HALL ROAD FASHION PARK SQUARE R104
CLINTON TOWNSHIP
MI
48038
BBRG
BRIO
GFS-SPR
100013519
70
1500 POLARIS PARKWAY SUITE 200
COLUMBUS
OH
43240
BBRG
BRIO
GFS-SPR
100135734
125
7600 GIBSON RD SUITE F-120
LIBERTY TOWNSHIP
OH
45069
BBRG
BRAVO
NCMD-LV
159611
138
1300 WEST SUNSET RD
HENDERSON
NV
89014
BBRG
BRIO
NCMD-LV
159661
67
6653 LAS VEGAS BLVD SOUTH
LAS VEGAS
NV
89119
BBRG
BRIO
NCMD-LV
159631
93
420 SOUTH RAMPART
LAS VEGAS
NV
89145
BBRG
BRIO
NC-SALT
159671
102
6173 SOUTH STATE STREET
MURRAY
UT
84107
BBRG
BRIO
NC-SALT
159681
122
80 SOUTH REGENT STREET
SALT LAKE CITY
UT
84101
BBRG
BRIO
SHAM-AZ
0016061
72
2150 E. WILLIAMS FIELD RD
GILBERT
AZ
85295
BBRG
BRIO
SHAM-AZ
0016066
83
15301 N. SCOTTSDALE RD
SCOTTSDALE
AZ
85254
BBRG
BRIO
SHAM-CO
0032582
74
8441 PARK MEADOWS CTR DR
LONE TREE
CO
80127
BBRG
BRIO
SHAM-CO
0032586
86
2500 E FIRST AVE
DENVER
CO
80206
BBRG
BRIO
SHAM-S0
0097509
114
12370 S. MAIN ST
RANCHO CUCAMONGA
CA
91739
BBRG
BRIO
SHAM-SO
0026302
116
618 SPECTRUM CENTER DRIVE
IRVINE
CA
92618
BBRG
BRIO
SHAM-SO
0107169
126
21532 HAWTHORNE BLVD
TORRANCE
CA
90503





19
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------







Acceptance of Foodservice Distribution
Agreement by Franchisee
Franchisee:




 
 
 
 
 
 
 
 
 
 
DMA:
Distribution Market Advantage, Inc., 1515 Woodfield Rd., Suite 600, Schaumburg,
IL 60173. Email: dan.cox@dmadelivers.com. 
 
 
Distributors:
Ben E. Keith Company, 7600 Will Rogers Blvd, Ft. Worth, TX 76140. Email:
cslewis@benekeith.com.
Gordon Food Service, Inc., 1300 Gezon Parkway SW, Wyoming, MI 49509. Email:
brian.larsen@gfs.com.
Nicholas & Co., Inc., 5520 W. Harrold Gatty Drive, Salt Lake City, UT 84116.
Email: jake.box@nicholasandco.com. 
Shamrock Foods Company, 3900 E. Camelback Road, Suite 200, Phoenix, AZ 85108.
Email: Jeff_peitzmeier@shamrockfoods.com.
 
 
Customer:
Bravo Brio Restaurant Group, Inc., 777 Goodale Blvd, Suite 200, Columbus, OH
43212, Email: JOdachowski@BBRG.com. 
 
 
Foodservice Distribution Agreement:
Foodservice Distribution Agreement with the Term beginning on February 1, 2017]
between DMA, Distributors, and Customer.



Franchisee agrees as follows:    
1.
Acknowledgements. Franchisee acknowledges as follows:



1.1. Franchisee and Customer have entered into an agreement (the “Franchise
Agreement”) governing the terms under which Franchisee will operate one or more
retail food establishments under the trade name of Customer and under which
Franchisee will purchase products.
1.2. DMA and Distributors have entered into the Foodservice Distribution
Agreement with Customer in order to provide a portion of the purchasing,
warehousing, and distribution functions for Customer's concept and franchise
system on terms negotiated by Customer. DMA and Distributors require this
Acceptance in order to furnish those functions to Franchisee.


2.
Acceptance. In order for Franchisee to have the benefit of the terms and
conditions of the Foodservice Distribution Agreement, (1) Franchisee accepts the
terms and conditions of the Foodservice Distribution Agreement, (2) Franchisee's
purchase of Products under the Foodservice Distribution Agreement shall be
governed by the Foodservice Distribution Agreement, and (3) Franchisee shall be
obligated to perform all of the obligations required of Franchisee under the
Foodservice Distribution Agreement. The terms of the Foodservice Distribution
Agreement are incorporated into this Acceptance by this reference. Customer has
agreed to furnish Franchisee at any time upon request of Franchisee with either:
(1) a copy of the Foodservice Distribution Agreement; (2) a copy of the
Foodservice Distribution Agreement redacted to remove confidential information;
or (3) a summary of the Foodservice Distribution Agreement which lists all
applicable rights and obligations pertaining to Franchisee.



3.
Amendments. Franchisee acknowledges that the Foodservice Distribution Agreement
may be amended, from time to time, with the consent of Customer, DMA, and
Distributors. Any such amendments shall be binding on Franchisee.



    


Signature on the following page


20
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------







Franchisee:
Date:
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
Its
 
 
 



21
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------









Third Party Confidentiality Agreement
Third Party:




 
 
 
 
 
 
 
 
 
 
DMA:
Distribution Market Advantage, Inc., 1515 Woodfield Rd., Suite 600, Schaumburg,
IL 60173. Email: dan.cox@dmadelivers.com. 
 
 
Distributors:
Ben E. Keith Company, 7600 Will Rogers Blvd, Ft. Worth, TX 76140. Email:
cslewis@benekeith.com.
Gordon Food Service, Inc., 1300 Gezon Parkway SW, Wyoming, MI 49509. Email:
brian.larsen@gfs.com.
Nicholas & Co., Inc., 5520 W. Harrold Gatty Drive, Salt Lake City, UT 84116.
Email: jake.box@nicholasandco.com. 
Shamrock Foods Company, 3900 E. Camelback Road, Suite 200, Phoenix, AZ 85108.
Email: Jeff_peitzmeier@shamrockfoods.com.
 
 
Customer:
Bravo Brio Restaurant Group, Inc., 777 Goodale Blvd, Suite 200, Columbus, OH
43212, Email: JOdachowski@BBRG.com. 
 
 
Agreement:
Foodservice Distribution Agreement with the Term beginning on February 1, 2017]
between DMA, Distributors, and Customer.
 
 
Confidential Information:
“Confidential Information”, as defined under the section titled
“Confidentiality” of the Agreement



Third party agrees as follows:


1.
Acknowledgements. Third Party, DMA, Distributors, and Customer acknowledge as
follows:



1.1. Customer has retained Third Party to provide services to Customer in
connection with the Agreement.


1.2. DMA and Distributors have disclosed Confidential Information to Third Party
to permit Third Party to perform its services to Customer.


2.
Acceptance.



2.1. Third Party agrees to be bound by all of the obligations of a Recipient of
Confidential Information of DMA and Distributors as the Discloser, as described
in the section titled “Confidentiality” of the Agreement.


2.2 Third Party agrees to sign any additional agreements deemed necessary in the
sole discretion of DMA and the Distributors.


3.
Term of Third Party Confidentiality Agreement. Third Party's obligations under
this Third Party Confidentiality Agreement to keep Confidential Information in
confidence shall terminate on the 10th anniversary of the Date of the Agreement,
except with respect to trade secrets of DMA and Distributors which at that time
remain protected from disclosure by law. Third Party shall remain obligated to
keep valid trade secrets in confidence at all times.



Signature on the following page


22
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.



--------------------------------------------------------------------------------









Franchisee:
Date:
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
 
Its
 
 
 









23
[***] Confidential treatment requested. Omitted text filed separately with the
SEC.

